Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACT: James River Coal Company Elizabeth M. Cook Director of Investor Relations (804) 780-3000 JAMES RIVER COAL COMPANY REPORTS SECOND QUARTER 2 § EarningsPer Share of $0.31 for the Second Quarter,Before Acquisition and Recapitalization Expenses § Adjusted EBITDA plus acquisition costs of $54.4 Million for the Second Quarter § Conference Call Slides Posted to Company Website RICHMOND, VA., August 9, 2011 - James River Coal Company (NASDAQ: JRCC),today announced that it had net income of $0.8 million or $0.02 per diluted share for the second quarter of 2011 and net loss of $6.8 million or $0.22 per diluted share for the six months ended June 30, 2011. Second quarter and the six months ended June 30, 2011 results include $10.4 million or $0.29 per share and $14.4 million or $0.47 per share, respectively, of after tax charges related to the International Resource Partners LP (IRP) acquisition and refinancing of our debt. The 2011 results are compared to net income of $19.9 million or $0.71 per diluted share for the second quarter of 2010 and net income of $43.1 million or $1.56 per diluted share for the six months ended June 30, 2010. Peter T. Socha, Chairman and Chief Executive Officer commented: "We are very pleased with our progress this quarter. We completed the acquisition of International Resource Partners LP and its subsidiary Logan & Kanawha in mid-April. The integration of these acquisitions has gone very well. We also successfullymanaged several positive changes to our balance sheet. The mines had a better quarter and are continuing to adjust to several regulatory changes. Lastly, we are beginning to see much more sales and contracting activity in both Central Appalachia and the Midwest." FINANCIAL RESULTS The following tables show selected operating results for the quarter and six months ended June 30, 2011 compared to the quarter and six months ended June 30, 2010 (in 000’s except per ton amounts). Total Results Three Months Ended June 30, Six Months Ended June 30, Total Total Total Total Company and contractor production (tons) Coal purchased from other sources (tons) 11 30 Total coal available to ship (tons) Coal shipments (tons) Coal sales revenue $ Freight and handling revenue Cost of coal sold Freight and handling costs Depreciation, depletion, & amortization Gross profit Selling, general & administrative Acquisition costs - - Adjusted EBITDA plus acquisition costs (1) $ Adjusted EBITDA plus acquisition costs is defined under "Reconciliation of Non-GAAP Measures" in this release. Adjusted EBITDA is used to determine compliance with financial covenants in our revolving credit facility. Segment Results Three Months Ended June 30, CAPP Midwest CAPP Midwest Total Per Ton Total Per Ton Total Per Ton Total Per Ton Company and contractor production (tons) Coal purchased from other sources (tons) - 11 - Total coal available to ship (tons) Coal shipments (tons) Steam (tons) Metallurgical (tons) - - - Total Shipments (tons) Coal sales revenue Steam $ $ Metallurgical - Total coal sales revenue Freight and handling revenue - - Cost of coal sold Freight and handling costs - - 2 Segment Results Six Months Ended June 30, CAPP Midwest CAPP Midwest Total Per Ton Total Per Ton Total Per Ton Total Per Ton Company and contractor production (tons) Coal purchased from other sources (tons) - 30 - Total coal available to ship (tons) Coal shipments (tons) Steam (tons) Metallurgical (tons) - - - Total Shipments (tons) Coal sales revenue Steam $ $ Metallurgical - Total coal sales revenue Freight and handling revenue - - Cost of coal sold Freight and handling costs - - LIQUIDITY AND CASH FLOW As of June 30, 2011, the Company had available liquidity of $229.7 million calculated as follows (in millions): Unrestricted Cash $ Availability under the Revolver Letters of Credit Issued under the Revolver ) Available Liquidity $ Restricted Cash $ Capital expenditures for the second quarter were $38.2 million and $58.3 million for the six months ended June 30, 2011.Additionally, a payment of $516.0 million was made for the IRP acquisition.The base purchase price of $475.0 million for the IRP acquisition was increased by working capital (as defined in the agreement) that exceeded $18.5 million.Included in the working capital of IRP were the following: $116.9 million of accounts receivable, $16.1 million inventory and $54.6 million of accounts payable. The accounts receivable balance was collected in the normal course of business. 3 SALES POSITION AND MARKET COMMENTS As of August 8, 2011, we had the following agreements to ship coal at a fixed and known price (in 000’s except per ton amounts): 2011 Priced As of May 9, 2011 As of August 8, 2011 Change Tons Avg Price Per Ton Tons Avg Price Per Ton Tons Avg Price Per Ton CAPP (3) $ $ $ Midwest (1) (2) $ $ 51 $ 2012 Priced As of May 9, 2011 As of August 8, 2011 Change Tons Avg Price Per Ton Tons Avg Price Per Ton Tons Avg Price Per Ton CAPP $ $ $ Midwest (1) (2) $ $ ) $ 2013 Priced As of May 9, 2011 As of August 8, 2011 Change Tons Avg Price Per Ton Tons Avg Price Per Ton Tons Avg Price Per Ton CAPP - $
